5ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on 10/15/2021. Claims 1, 16 and 19 have been amended. Claims 10 and 18 have been canceled without prejudice. Claims 1-9, 11-17 and 19-20 are pending and an action on the merits is as follows.
Claim Objections
3.      Claims 11-12, 14 and 20 are objected to because of the following informalities:  claims 11-12, 14 and 20, line 1, “claim 10” should be changed to - -claim 1- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.        Claims 1-6, 9, 11 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chung, (US 2015/0211687 A1), hereinafter refer to as Chung in view of Khalsa, (US 2013/0320877 A1), hereinafter refer to as Khalsa.

    PNG
    media_image1.png
    574
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    468
    media_image2.png
    Greyscale

             Regarding claim 1, Chung discloses a lamp comprising: 
an antenna assembly (290, fig.7) comprising a radio frequency board (310, fig.7), a first ground connection portion (330, fig.7, section 0060) 5disposed on the radio frequency board, a radio frequency module (313, fig.7, section 0061) and an antenna (340, fig.7, section 0060) wherein the radio frequency module and the antenna are integrated on the radio frequency board and are respectively connected to the first ground connection portion; and 
a light source board assembly (as shown in fig.8) comprising a base board (281, fig.8) and a light source (210, fig.8) disposed on the base board wherein the radio frequency board is disposed to stack on the base board (part of 310 is stacked on 281, as shown in fig.8), the light source is 10disposed to be not covered by the radio frequency board (210 are arranged around 310, which are not covered by 310, as shown in fig.8), and 
a fixing cover (260, at least the three portions as shown in the color of yellow, as shown fig.8 above) for fixing the radio frequency board and the base board of the light source board assembly, wherein the fixing cover has an open slot (there is an open slot between two horizontal portions of 260, as shown in fig.8 above) below the antenna to keep the antenna with a gap between the fixing cover (as shown in fig.8).
         But Chung fails to specifically disclose a ground portion in the lamp and the first ground connection portion is connected to the ground portion of the lamp as claimed.
         However Khalsa teaches of a lamp device (as shown in fig.6) comprising a light fixture (68) and antenna assembly (70, fig.6) wherein the lamp fixture comprising ground portion (118, fig.7) wherein the ground portion of the antenna assembly is connected to the ground portion of the lamp fixture (76 is ground connection between the antenna and the lamp, section 0045, lines 1-2 from bottom up) in purpose of carrying a relative reference potential for both power and signal wire.
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lamp of Chung to have the ground portion of Khalsa’s because provides the motivation that it is a common way both for power purpose and for signaling purpose (section 0036).	
          Regarding claim 2, the lamp of claim 1, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), 
          Regarding claim 3, the lamp of claim 1, Khalsa further teaches wherein the light source board assembly further comprises a second ground connection portion (118, fig.7) disposed on the base board (as shown in figs.6, 7), and the second ground connection portion is connected to the first ground connection portion correspondingly (76 is ground connection between the antenna and the lamp, section 0045, lines 1-2 from bottom up). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lamp of Chung to have the ground portion of Khalsa’s because provides the motivation that it is a common way both for power purpose and for signaling purpose (section 0036).	
          Regarding claim 4, the lamp of claim 3, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency board (as shown in fig.7).  
          Regarding claim 5, the lamp of claim 3, Chung further discloses the lamp further comprising a heat dissipation part (285, section 0054) connected to the base board (as shown in fig.8).  
          Regarding claim 6, the lamp of claim 5, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), 
          Regarding claim 9, the lamp of claim 5, Chung further discloses wherein the radio frequency board is connected to the base board, static electricity flows through the radio frequency board to the base board, and then flows from the base board to the heat dissipation part (as shown in fig.8).  
1010. The lamp of claim 3 further comprising a fixing cover (350, fig.8, section 0060) connected to the radio frequency board (as shown in fig.8).  
          Regarding claim 11, the lamp of claim 1, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency 15board (as shown in fig.7).  
          Regarding claim 19, the lamp of claim 1, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency 10board (as shown in fig.7).  
          Regarding claim 20, the lamp of claim 1, Chung further discloses wherein the fixing cover is configured to fix the base board and the radio frequency board and discharge static electricity (as shown in fig.8).

Claims 7-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view Khalsa, and in further view of Michiwaki, (US 2019/0265015 A1), hereinafter refer to as Michiwaki.
          Regarding claims 7 and 12, Chung in view of Khalsa discloses and teaches of a lamp device as shown above. But neither Chung nor Khalsa discloses or teaches the ground connection portions are welded and one of the ground connection portions is screwed to the fixing cover or the heat board as claimed. However it is well known in the art of circuitry that it is common ways to weld or screw circuit components together  because Michiwaki teaches of a method of welding and/or screwing is used within circuitry (section 0298) and those methods can be applicable to mutli-purpose mechanical parts (section 0298).
          Regarding claims 8 and 13, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency board (as shown in fig.7).  
          Regarding claim 14, Chung in view of Khalsa discloses and teaches of a lamp device as shown above. But neither Chung nor Khalsa discloses or teaches the ground connection portion comprises a spring terminal the spring terminal passes through the base board to contact the fixing cover as claimed. However it is well known in the art of circuitry that it is common way to use spring terminal between two circuit components because Michiwaki teaches of a method of springing is used within circuitry (section 0298) and those methods can be applicable to mutli-purpose mechanical parts (section 0298).
          Regarding claim 15, the lamp of claim 14, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency board (as shown in fig.7).  
          Regarding claim 16, the lamp of claim 14, Chung in view of Khalsa and Michiwaki and discloses wherein the base board has a pass-through slot (311) configured for the spring terminal to pass through (as shown in figs.7, 8).  
          Regarding claim 17, the lamp of claim 16, Chung further discloses wherein the base board has a gap configured for a part of the radio frequency board to be exposed (the base has a hole which allows 310 to be inserted, as shown in fig.8, section 0054), and the antenna is integrated on the part of the radio frequency board (as shown in fig.7).  
Response to Arguments
7.       Applicant's arguments have been fully considered but they are not persuasive. Applicant has amended the independent claim to add new limitation “a fixing cover…a gap between the fixing cover (independent claim 1, lines 12-14)”. The examiner respectfully disagrees because Chung discloses a fixing cover (260, at least the three portions as shown in the color of yellow, as shown fig.8 above fig.8). Please see above for more details.

Conclusion
          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844